


Exhibit 10.30

 

Agreement and Release

 

This Agreement and Release (“Agreement”) is made by and among Alphabet Holding
Company, Inc., a Delaware corporation (“Parent”), Parent’s wholly-owned
subsidiary, NBTY, Inc., a Delaware corporation (together with any successor
thereto, the “Company”), and Glenn Schneider (the “Employee”) (collectively,
referred to as the “Parties” or individually referred to as a “Party”). 
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of August 6, 2012 (the “Employment Agreement”);

 

WHEREAS, in connection with Employee’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective October 31, 2014,
the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company, Parent, and any of the Releasees as defined below,
including, but not limited to, any and all claims arising out of or in any way
related to Employee’s employment with or separation from the Company or its
subsidiaries or affiliates;

 

WHEREAS, upon Employee’s termination of employment and the execution of this
Release, Employee and the Company agreed to enter into the Consulting Agreement
attached hereto as Exhibit A (the “Consulting Agreement”) pursuant to which the
Employee is and will continue to provide certain consulting services to the
Company; and

 

WHEREAS, in connection with the commencement of the consulting services, the
Severance Payments described in Section 4 of the Employment Agreement shall be
postponed as set forth herein, and in consideration of entering into the
Consulting Agreement, Employee agrees to extent the Restriction Period set forth
in the Employment Agreement.

 

NOW, THEREFORE, in consideration of the Severance Payments described in
Section 4 of the Employment Agreement and entering into the Consulting
Agreement, which, are conditioned on Employee’s execution and non-revocation of
this Agreement, and in consideration of the mutual promises made herein, the
Company and Employee hereby agree as follows:

 

1.                                      Severance Payments; Salary and
Benefits.  The Company agrees to provide Employee with the severance payments
and benefits described in Section 4(b) of the Employment Agreement subject to
the terms and conditions of, the Employment Agreement, provided that the
Severance Payments will be paid in the form of salary continuation payments in
regular installments over the twelve (12) month period following the
termination/expiration of the Consulting Agreement instead of the twelve (12)
month period following the Date of Termination as currently set forth in the
Employment Agreement. In addition, the Employee and the Company agree to extend
the Restriction Period, as provided in the Consulting Agreement. Notwithstanding
the foregoing, to the extent not already paid, and subject to the terms and
conditions of the Employment Agreement, the Company shall promptly pay or
provide to Employee all other payments or benefits described in Section 3(c) of
the Employment Agreement, subject to and in accordance with the terms thereof.

 

2.                                      Release of Claims.  Employee agrees that
the foregoing consideration represents settlement in full of all outstanding
obligations owed to Employee by the Company, Parent, any of their direct or
indirect subsidiaries and affiliates (including, without limitation, TC Group,
L.L.C. and its affiliated entities), and, in their capacities related to the
foregoing, any of their current and former officers, directors, equity holders,
managers, employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  Employee, on his own behalf and on behalf of
any of Employee’s affiliated companies or entities and any of their respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the Effective Date of this Agreement
(as defined in Section 7 below), including, without limitation:

 

(a)                                 any and all claims relating to or arising
from Employee’s employment or service relationship with the Company or any of
its direct or indirect subsidiaries or affiliates and the termination of that
relationship;

 

--------------------------------------------------------------------------------


 

(b)                                 any and all claims relating to, or arising
from, Employee’s right to purchase, or actual purchase of any shares of stock or
other equity interests of the Company or any of its affiliates, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

 

(c)                                  any and all claims for wrongful discharge
of employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; conversion; and disability
benefits;

 

(d)                                 any and all claims for violation of any
federal, state, or municipal statute, including, but not limited to, Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the
Rehabilitation Act of 1973; the Americans with Disabilities Act of 1990; the
Equal Pay Act; the Fair Labor Standards Act; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act;
the Sarbanes-Oxley Act of 2002; the New York City Human Rights Law;

 

(e)                                  any and all claims for violation of the
federal or any state constitution;

 

(f)                                   any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

(g)                                  any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

(h)                                 any and all claims for attorneys’ fees and
costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.  This release does not release claims (x) that Employee has pursuant
to (1) a Stock Option Agreement, dated May 13, 2011 between Parent and the
Employee, as amended by an Amendment, effective December 12, 2013, (2) the
Consulting Agreement, (3) the Indemnification Agreement between the Employee and
Parent, dated as of August 6, 2012, and (4) the Indemnification Agreement
between the Employee and the Company, dated as of August 6, 2012, and (y) that
cannot be released as a matter of law, including, but not limited to, Employee’s
right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company or any Releasee), claims for unemployment compensation
or any state disability insurance benefits pursuant to the terms of applicable
state law, claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of COBRA, claims to any
benefit entitlements vested as the date of separation of Employee’s employment,
rights with regard to any vested equity (including under any stockholders
agreement governing such equity and any side letter relating thereto), and any
rights to indemnity and coverage under the Company’s directors and officers
insurance policies.

 

3.                                      Acknowledgment of Waiver of Claims under
ADEA.  Employee understands and acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), and that this waiver and release is knowing and voluntary.  Employee
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  Employee understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Employee was already entitled.  Employee further understands and acknowledges
that he has been advised by this writing that:  (a) he should consult with an
attorney prior to executing this Agreement; (b) he has at least 21 days within
which to consider this Agreement; (c) he has 7 days following his execution of
this Agreement to revoke this Agreement; (d) this Agreement shall not be
effective until after the revocation period has expired; and (e) nothing in this
Agreement prevents or precludes Employee from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.  In the event Employee signs this
Agreement and returns it to the Company in less than the 21-day period
identified above,

 

--------------------------------------------------------------------------------


 

Employee hereby acknowledges that he has freely and voluntarily chosen to waive
the time period allotted for considering this Agreement.

 

4.                                      Severability.  In the event that any
provision or any portion of any provision hereof or any surviving agreement made
a part hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

 

5.                                      No Oral Modification.  This Agreement
may only be amended in a writing signed by Employee, a duly authorized officer
of the Company and a duly authorized officer of Parent.

 

6.                                      Governing Law; Dispute Resolution.  This
Agreement shall be subject to the provisions of Sections 11(a) and 11(i) of the
Employment Agreement.

 

7.                                      Effective Date.  If Employee has
attained or is over the age of 40 as of the date of Employee’s termination of
employment, then the Employee has seven days after he signs this Agreement to
revoke it and this Agreement will become effective on the eighth day after
Employee signed this Agreement, so long as it has been signed by the Parties and
has not been revoked by the Employee before that date (the “Effective Date”).

 

8.                                      Voluntary Execution of Agreement. 
Employee understands and agrees that he executed this Agreement voluntarily,
without any duress or undue influence on the part or behalf of the Company,
Parent or any third party, with the full intent of releasing all of his claims
against the Company, Parent and any of the other Releasees.  Employee
acknowledges that:  (a) he has read this Agreement; (b) he has not relied upon
any representations or statements made by the Company or Parent that are not
specifically set forth in this Agreement; (c) he has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
his own choice or has elected not to retain legal counsel; (d) he understands
the terms and consequences of this Agreement and of the releases it contains;
and (e) he is fully aware of the legal and binding effect of this Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

Dated:

November 19, 2014

 

COMPANY (or any successor thereto)

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Karla Packer

 

 

 

 

 

 

 

 

Name:

Karla Packer

 

 

 

 

 

 

 

 

Title:

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

Dated:

November 19, 2014

 

PARENT (or any successor thereto)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Karla Packer

 

 

 

 

 

 

 

 

Name:

Karla Packer

 

 

 

 

 

 

 

 

Title:

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

 

Dated:

November 19, 2014

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

Glenn Schneider

 

 

 

 

Name: Glenn Schneider

 

--------------------------------------------------------------------------------
